DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stop on the working head” (Claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 (line 3), the phrase should be “wherein the working head also transitions into a foot part that . Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over EP1166927 to Merle et al. in view of US Patent Application Publication No. 20100154223 to Chiu.
In re claim 1, Merle teaches a pipe cutting device with a positioning element (2) and a counter-support (3), which are formed on a working head (Fig. 1), wherein the working head also transitions into a foot part (4,9) that is configured to be used as a grip region and the positioning element is configured to be displaced relative to the foot part in order to change an opening width of the working head, and wherein the positioning element (2) is configured to be fixed on the foot part (9) by means of a detent device (8), which has a hand-operable engagement element (31) that interacts with a receiving part (34) in order to fix the detent device, wherein the engagement element (31) is formed on the positioning element (2) and is configured to be displaced relative to the receiving part (34) together with the positioning element (2), wherein the positioning element (2) is held in a groove guide (the receiving part has a plurality of grooves) in the foot part (4, 9) in a form-fitting yet displaceable manner, and wherein the pipe cutting device (1) maintains its outside contour with respect to a length in the 
Regarding claim 1, Merle teaches a pipe cutting device having with a working head having a shape, but does not teach the head is C-shaped.
Chiu teaches a pipe cutting device having a generally c-shaped head (Para 0023).
It would have been obvious to one before the effective filing date of the invention to shape the working head of Merle to have a generally C-shaped head as taught by Chiu which is an obvious matter of design shape for partially surrounding and clamping a pipe for cutting. 
In re claim 2, Merle teaches wherein the receiving part (34) is formed on a spindle part (9) which is stationary in the foot part (4,9) with respect to a movement in a direction of a longitudinal axis of the receiving part (34).  
In re claim 3, Merle teaches the spindle part (9) is rotatable about a longitudinal axis in order to precisely adjust the opening width.  
In re claim 6, Merle teaches wherein the positioning element (2) is pretensioned (via 36) into a stop position on the foot part (4,9) by means of a spring (36).  
In re claim 7, Merle teaches wherein the detent device (8) is configured such that fixation of the detent device can be overrun in a direction of a reduction of the opening width (Fig. 9).  
In re claim 8, Merle teaches wherein the engagement element (31) is pretensioned into an engagement position (Fig. 9).  
In re claim 9, Merle teaches wherein a cutting element (5) is formed on the positioning element (2), and wherein the counter-support (3) is formed on a stationary part of the working head (Fig. 1).  

Claims 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over EP1166927 to Merle et al. in view of US Patent Application Publication No. 20100154223 to Chiu and in further view of CN205479207 to Wu et al.

The term “design” has been given its plain and ordinary meaning, as set forth by Merriam Webster to mean a decorative pattern. The threaded part of the engagement area, repeats and is therefore a pattern.
Regarding claim 10, Merle teaches a pipe cutting device having with a working head having a shape, but does not teach the head is C-shaped.
Chiu teaches a pipe cutting device having a generally c-shaped head (Para 0023).
It would have been obvious to one before the effective filing date of the invention to shape the working head of Merle to have a generally C-shaped head as taught by Chiu which is an obvious matter of design shape for partially surrounding and clamping a pipe for cutting. 


Wu teaches a transmission screw having a trapezoidal screw thread (Fig. 1). The purpose of this screw is to provide high-speed transmission and accurate location.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to fabricate the screw and engagement arrangement of Merle with a trapezoidal thread and cross-sectional portion to provide high-speed transmission and accurate location as taught by Wu (Description, Pg. 1, lines 11-12). This permits the positioning element to be located and locked at a desired position. Providing a screw with trapezoidal thread is an obvious matter of design choice, as one of ordinary skill in the art would recognize the advantages of using a trapezoidal threaded screw shaft.
In re claim 4, Merle teaches the positioning element (2) is capable of being held in the grip region (9) in a form-fitting yet displaceable manner.  
In re claim 5, Merle teaches wherein the positioning element (2) is configured to be displaced between a stop (7) on the working head and a stop (threads 34) on the foot part (4,9).  
	Note, the roller (7) on the working head serves both as a roller and a stop, as it will prevent the working head from traveling any further. The threads (34) which are disposed along the foot part, server to stop and lock the working head a various desired positions along the foot part.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 10773319, KR101832192, CN106270739, US 3022575 have pipe cutters with a c shaped head. CN20534080 teaches a transmission shaft with a trapezoidal .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724